Exhibit 10.7

LINCARE HOLDINGS INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

October 1, 2009

 

Employee/Optionee:

   John P. Byrnes Number of shares of Common Stock subject to this Agreement:   
350,000

Pursuant to the Lincare Holdings Inc. 2007 Stock Plan (the “Plan”), the
Compensation Committee (the “Committee”) of the Board of Directors of Lincare
Holdings Inc. (the “Company”) has granted to you on this date an option (the
“Option”) to purchase the number of shares of the Company’s Common Stock, $.01
par value (“Common Stock”), set forth above. Such shares (as the same may be
adjusted as described in Section 11 below) are herein referred to as the “Option
Shares”. The Option shall constitute and be treated at all times by you and the
Company as a “non-qualified stock option” for Federal income tax purposes and
shall not constitute and shall not be treated as an “incentive stock option” as
defined under Section 422(b) of the Internal Revenue Code of 1986, as amended
(the “Code”). The terms and conditions of the Option are set forth below.

1. Date of Grant. The Option is granted to you on October 1, 2009.

2. Termination of Option. Your right to exercise the Option (and to purchase the
Option Shares) shall expire and terminate in all events on the earlier of
(a) December 1, 2017 or (b) the date provided in Section 9 below in the event
you cease to be employed by the Company or any subsidiary or parent thereof
(other than as a result of your death or disability as described in Section 9(c)
hereof, in which case you shall be deemed for purposes hereof to continue to be
employed on a full-time basis).

3. Option Price. The purchase price to be paid upon the exercise of the Option
is $30.57 per share, the price at which the Company’s shares of Common Stock
were traded on the NASDAQ National Market System at the close of business on the
date hereof (subject to adjustment as provided in Section 11 hereof).



--------------------------------------------------------------------------------

4. Vesting Provisions. Except as otherwise provided in Section 5 below, you will
not be entitled to exercise the Option (and purchase any Option Shares) prior to
November 1, 2010. Commencing on November 1, 2010, you shall become entitled to
exercise the Option (rounded to the nearest whole share) in accordance with the
following schedule, until the Option expires and terminates pursuant to
Section 2 hereof:

(a) Commencing on November 1, 2010, you shall be entitled to exercise 1/3 of the
Option Shares;

(b) Commencing on November 1, 2011, you shall be entitled to exercise an
additional 1/3 of the Option Shares; and

(b) Commencing on November 1, 2012 you shall be entitled to exercise an
additional 1/3 of the Option Shares.

5. Change of Control.

(a) All Options granted hereunder shall vest and shall become immediately
exercisable upon a “Change of Control” of the Company. As used herein, the term
“Change of Control” shall have the same meaning as “Change of Control” as used
and defined in the Third Amended Employment Agreement, dated as of October 1,
2009, (the “Employment Agreement”) between you and Lincare Holdings Inc.

(b) If a Change of Control event as specified in Section 5(a) occurs, then on
the business day immediately preceding the occurrence of such event, you shall
become entitled to exercise the Option with respect to all Option Shares that
you had theretofore not otherwise become entitled to purchase hereunder (with
the effect that you shall be deemed eligible to include such Option Shares in
any transaction contemplated by Section 5(a) hereof to the extent that you
(i) purchase such Option Shares and (ii) are otherwise entitled to participate
in such transaction).

(c) Notwithstanding anything contained herein to the contrary, no new rights to
exercise the Option with respect to any Option Shares shall be acquired under
this Section 5 after the date on which you cease to be employed on a full-time
basis by the Company or any subsidiary or parent thereof (unless you have ceased
to be employed on a full-time basis by reason of death or disability, as
described in Section 9(c) below, in which case you shall be deemed for purposes
hereof to continue to be employed on a full-time basis).

 

- 2 -



--------------------------------------------------------------------------------

6. Additional Provisions Relating to Exercise.

(a) Once you become entitled to exercise the Option (and purchase Option Shares)
as provided in Sections 4 and 5 hereof, such right will continue until the date
on which the Option expires and terminates pursuant to Section 2 hereof.

(b) The Committee, in its sole discretion, may at any time accelerate the time
set forth in Sections 4 or 5 at which the Option may be exercised by you with
respect to any Option Shares.

7. Exercise of Option. To exercise the Option, you must deliver a completed copy
of the Stock Option Exercise Form attached hereto to the principal office of the
Company, specifying the number of Option Shares being purchased as a result of
such exercise. The purchase price for the Option Shares for which an Option is
exercised shall be paid in full, in cash, on the date of exercise.

8. Restriction on Transferability. The Option may only be transferred in
accordance with the terms of the Plan.

9. Termination of Employment.

(a) In the event that (i) the Company or any subsidiary or parent thereof
terminates your employment by such entity “for cause” or (ii) you terminate your
employment by such entity for any reason whatsoever (other than as a result of
Good Reason, your death or disability as defined in the Employment Agreement),
then the Option may only be exercised within one (1) month after such
termination, and only to the same extent that you were entitled to exercise the
Option on the date your employment was so terminated and had not previously done
so. For the purposes of Sections 9(a) and 9(b) hereof, the terms “for cause” and
“Good Reason” shall have the meanings set forth in the Employment Agreement.

(b) In the event that you cease to be employed on a full-time basis by the
Company or any subsidiary or parent thereof as a result of (i) the termination
of your employment by the Company or any subsidiary or parent thereof at any
time other than “for cause” or (ii) your termination of your employment with
such entity for Good Reason, the Option may only be exercised within one year
after the date you cease to be so employed, and only to the same extent that you
were entitled to exercise the Option on the date you ceased to be so employed by
reason of such termination and had not previously done so.

(c) In the event that you (i) die while employed by the Company or any
subsidiary or parent thereof (or within a period of one month after ceasing to
be employed by the Company

 

- 3 -



--------------------------------------------------------------------------------

or any subsidiary or parent thereof for any reason described in Section 9(b)
above) or (ii) cease to be employed on a full-time basis by the Company or any
subsidiary or parent thereof by reason of a disability as defined in the
Employment Agreement, the Option may be exercised as if you continued to be
employed on a full-time basis by the Company or any subsidiary or parent thereof
in accordance with the terms of this Agreement without giving effect to any
applicability of Section 9(b) hereof. In the event of clause (i) of this
subsection, the Option may be exercised by the executor or administrator of your
estate or by any person who shall have acquired the Option through bequest or
inheritance.

(d) Notwithstanding any provision contained in this Section 9 to the contrary,
in no event may the Option be exercised to any extent by anyone after
December 1, 2017.

10. Representations. You represent and warrant that you understand the Federal,
state and local income tax consequences of the granting of the Option to you,
the acquisition of rights to exercise the Option with respect to any Option
Shares, the exercise of the Option and purchase of Option Shares, and the
subsequent sale or other disposition of any Option Shares. In addition, you
understand that the Company will be required to withhold Federal, state or local
taxes in respect of any compensation income realized by you upon exercise of the
Option granted hereunder. To the extent that the Company is required to withhold
any such taxes, you hereby agree that the Company may deduct from any payments
of any kind otherwise due to you an amount equal to the total Federal, state and
local taxes required to be so withheld, or if such payments are inadequate to
satisfy such Federal, state and local taxes, or if no such payments are due or
to become due to you, then you agree to provide the Company with cash funds or
make other arrangements satisfactory to the Company regarding such payment. It
is understood that all matters with respect to the total amount of taxes to be
withheld in respect of any such compensation income shall be determined by the
Company in its sole discretion; provided, however, that the Company shall
consult with you regarding such determination and shall promptly advise you of
any such determination made by the Company hereunder with the intention that
such advice shall be given in time to permit you to express your views regarding
such determination.

11. Adjustments; Reorganization, Reclassification, Consolidation, Merger or
Sale.

(a) In the event that, after the date hereof, the outstanding shares of the
Company’s Common Stock shall be increased or decreased or changed into or
exchanged for a

 

- 4 -



--------------------------------------------------------------------------------

different number or kind of shares of stock or other securities of the Company
through stock split, split-up, combination or exchange of shares or declaration
of any dividends payable in Common Stock, the Committee shall appropriately
adjust the number of shares of Common Stock (and the option price per share)
subject to the unexercised portion of the Option (to the nearest possible full
share), and such adjustment shall be effective and binding for all purposes of
this Agreement and the Plan.

(b) If any capital reorganization or reclassification of the capital stock of
the Company or any consolidation or merger of the Company with another
corporation, or the sale of all or substantially all its assets to another
corporation, shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities or assets with respect to or in
exchange for Common Stock, then, subject to Section 11(c) below, each holder of
an Option shall thereafter have the right to receive upon the basis and upon the
terms and conditions specified therein and in lieu of the shares of Common Stock
of the Company immediately theretofore receivable upon the exercise of such
Option, such shares of stock, securities or assets (including cash) as may be
issued or payable with respect to or in exchange for a number of outstanding
shares of such Common Stock equal to the number of shares of such stock
immediately theretofore so receivable had such reorganization, reclassification,
consolidation, merger or sale not taken place.

(c) Notwithstanding the foregoing, in the event of any offer to holders of the
Company’s Common Stock generally relating to the acquisition of their shares,
including, without limitation, through purchase, merger or otherwise, or any
transaction generally relating to the acquisition of substantially all of the
assets or business of the Company (herein sometimes referred to as an
“Acquisition”), the Committee may, in its sole discretion, cancel the Option and
pay or deliver to you, or cause to be paid or delivered to you, an amount in
cash or securities having a value (as determined by the Board of Directors
acting in good faith) equal to the product of (i) the number of Option Shares
that, as of the date of the consummation of such Acquisition, you had become
entitled to purchase (and had not purchased), multiplied by (ii) the amount, if
any, by which (x) the formula or fixed price per share paid to holders of shares
of Common Stock pursuant to such Acquisition exceeds (y) the option price set
forth in Section 3 hereof.

12. Certain Notices. In case at any time there shall be: (i) a Change of Control
as described in Section 5(a) above; or (ii) any capital reorganization or
reclassification or any

 

- 5 -



--------------------------------------------------------------------------------

consolidation or merger or sale of all or substantially all of the assets of the
Company as described in Sections 11(b) or 11(c) above, then the Company shall
give, by first class mail, postage prepaid, addressed to you at your address as
shown on the books of the Company, at least 20 days’ prior written notice of the
date when such transaction or event shall take place, which notice shall contain
a reasonably detailed summary of the terms of such transaction or event. The
Company shall promptly provide upon request (to the extent permitted under any
applicable agreements with third parties) additional relevant information
relating to such transaction or event reasonably requested by you.

13. Continuation of Employment. Neither the Plan nor the Option shall confer
upon you any right to continue in the employ of the Company or any subsidiary or
parent thereof, or limit in any respect the right of the Company or any
subsidiary or parent thereof to terminate your employment or other relationship
with the Company or any subsidiary or parent thereof, as the case may be, at any
time.

14. Plan Documents. This Agreement is qualified in its entirety by reference to
the provisions of the Plan, which are hereby incorporated herein by reference.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. If any one or more provisions
of this Agreement shall be found to be illegal or unenforceable in any respect,
the validity and enforceability of the remaining provisions hereof shall not in
any way be affected or impaired thereby.

Please acknowledge receipt of this Agreement by signing the enclosed copy of
this Agreement in the space provided below and returning it promptly to the
Secretary of the Company.

 

LINCARE HOLDINGS INC. By:   /S/    PAUL G. GABOS           Chief Financial
Officer

 

AGREED TO AND ACCEPTED AS OF

THE DATE FIRST WRITTEN ABOVE:

/S/    JOHN P. BYRNES         John P. Byrnes

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT A

LINCARE HOLDINGS INC.

STOCK OPTION EXERCISE FORM

I hereby elect to exercise my non-qualified stock option rights as follows:

 

GRANT DATE

      

NUMBER OF SHARES

      

PRICE

      

TOTAL PRICE

 

    

 

    

 

    

 

 

    

 

    

 

    

 

Please register and deliver my shares as follows:

 

 

 

 

 

 

 

 

 

NAME:
___________________________________________________________________________________________________

ADDRESS:
________________________________________________________________________________________________

__________________________________________________________________________________________________________

SOCIAL SECURITY NUMBER:
_______________________________________________________________________________

 

PHONE NUMBER:

     HOME (            )                       WORK (            )
                

                             I am currently an Executive Officer or Director of
Lincare Holdings Inc.

GENERAL

 

A.                             , is authorized to pay the stock option exercise
price and withhold taxes (if applicable) to Lincare Holdings Inc. and to provide
duplicate confirmations to Lincare Holdings Inc.

 

B. Upon the sale of my stock option shares through                             ,
my authorization and direction to deliver those shares to my account at
                            , shall be irrevocable.

 

 

   

 

 

SIGNATURE OF OPTIONEE

    DATE  

 

- 7 -